Exhibit 10.1

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
effective as of July 16, 2013 (the “Effective Date”), by and between Henrik C.
Slipsager (“Executive”) and ABM Industries Incorporated, for itself and on
behalf of its subsidiary corporations as applicable herein.

WHEREAS, the subsidiaries of ABM (as hereinafter defined) are engaged in the
building maintenance and related service businesses, and

WHEREAS, Executive is experienced in the administration, finance, marketing
and/or operation of such services, and

WHEREAS, Executive and ABM are parties to an Amended and Restated Employment
Agreement, dated December 16, 2009 (the “Prior Agreement”), pursuant to which
Executive serves as President and Chief Executive Officer of ABM, and

WHEREAS, in connection with the foregoing, the parties desire to amend and
restate the Prior Agreement, and

WHEREAS, ABM and its subsidiaries have invested significant time and money to
develop proprietary trade secrets and other confidential business information,
as well as invaluable goodwill among their customers, sales prospects and
employees, and

WHEREAS, ABM and its subsidiaries have disclosed or will disclose to Executive
such proprietary trade secrets and other confidential business information,
which Executive will utilize in the performance of his duties and
responsibilities as President and Chief Executive Officer and under this
Agreement, and

WHEREAS, Executive wishes to, or has been and desires to, remain employed by
ABM, and to utilize such proprietary trade secrets, other confidential business
information and goodwill in connection with his employment,

NOW THEREFORE, Executive and ABM agree as follows:

1. Employment. ABM hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.

2. Title. Executive’s title shall be President and Chief Executive Officer of
ABM, subject to modification as mutually agreed upon by ABM and Executive.

3. Definitions. The capitalized terms used in this Agreement shall have the
following definitions:

A. “2006 Equity Plan” means the Company’s 2006 Equity Incentive Plan, as may be
amended from time to time, and the “2006 Equity Plan Terms and Conditions” mean
the Statement of Terms and Conditions Applicable to Options, Restricted Stock,
Restricted Stock Units, and Performance Shares Granted to Employees Pursuant to
the 2006 Equity Plan, as may be amended from time to time.

B. “ABM” means ABM Industries Incorporated, its successors, and assigns.

C. “Accrued Compensation” means any and all previously earned, but as of yet
unpaid, salary, and reimbursement of business expenses and fringe benefits as of
yet unpaid or unprovided.

D. “Base Salary” means the salary paid under Paragraph 7A for the applicable
Fiscal Year.



--------------------------------------------------------------------------------

E. “Board” means the Board of Directors of ABM.

F. “Bonus” means a performance-based annual cash bonus payable under
Paragraph 7B of this Agreement.

G. “CEO Committee” means a committee designated by the Board, which shall
constitute all of the Independent Directors.

H. “Company” means ABM and its subsidiaries.

I. “Compensation Committee” means the Compensation Committee of the Board.

J. “EOIP” means the ABM Executive Officer Incentive Plan adopted by the Board on
January 10, 2006, as such plan may be amended from time to time, or any
successor plan.

K. “Fiscal Year” means the period beginning on November 1 of a calendar year and
ending on October 31 of the following calendar year, or such other period as
shall be designated by the Board as ABM’s fiscal year.

L. “Independent Directors” means the directors designated by the Board as
independent directors, which persons shall qualify both as independent under the
rules and regulations of the New York Stock Exchange and as outside directors
under Section 162(m).

M. “Just Cause” means (i) theft or dishonesty, (ii) more than one instance of
neglect or failure to perform employment duties, (iii) more than one instance of
inability or unwillingness to perform employment duties, (iv) insubordination,
(v) abuse of alcohol or other drugs or substances affecting Executive’s
performance of his employment duties, (vi) material and willful breach of this
Agreement, (vii) other misconduct, unethical or unlawful activity, (viii) a
conviction of or plea of “guilty” or “no contest” to a felony under the laws of
the United States or any state thereof, or (ix) a conviction of or plea of
“guilty” or “no contest” to a misdemeanor involving a crime of moral turpitude
under the laws of the United States or any state thereof.

N. “Performance Assessment” means the Compensation Committee’s annual
assessment, after consultation with the CEO Committee, of Executive’s
performance against the Performance Criteria.

O. “Performance Criteria” means the performance criteria for Executive
established annually by the Compensation Committee, after consultation with the
CEO Committee, in accordance with Paragraph 7B of this Agreement.

P. “Retirement Plan Benefits” mean the benefits provided upon Retirement
pursuant to the 2006 Equity Plan Terms and Conditions.

Q. “Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder, or any
successor statute.

R. “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder, or any
successor statute.

S. “Significant Transaction” means Company’s acquisition or disposition of a
business or assets which ABM is required to report under Item 2.01 of Form 8-K
under the rules and regulations issued by the Securities and Exchange
Commission.

T. “State of Employment” means New York.

 

- 2 -



--------------------------------------------------------------------------------

U. “Target Bonus” means 100% of Executive’s Base Salary.

V. “Term” is the period beginning on the Effective Date and ending on
October 31, 2015, unless sooner terminated under Paragraph 15 of this Agreement.

W. “Total Disability” means Executive’s inability to perform his duties under
this Agreement, and shall be deemed to occur on the 91st consecutive or
non-consecutive calendar day within any 12 month period that Executive is unable
to perform his duties under this Agreement because of any physical or mental
illness or disability.

4. Duties & Responsibilities. Executive shall assume and perform such executive
or managerial duties and responsibilities as are assigned from time-to-time by
the Board, to which Executive shall report and be accountable.

5. Term of Agreement. This Agreement shall end on October 31, 2015, unless
sooner terminated pursuant to Paragraph 15 of this Agreement.

6. Principal Office. During the Term of this Agreement, Executive shall be based
at an ABM office located in the State of Employment or such other location as
shall be mutually agreed upon by the Board and Executive.

7. Compensation. ABM agrees to compensate Executive, and Executive agrees to
accept as compensation in full, for Executive’s assumption and performance of
duties and responsibilities pursuant to this Agreement:

A. Salary. Executive shall be entitled to a Base Salary in an amount to be
determined by the CEO Committee in its sole discretion, provided that
Executive’s Base Salary on the Effective Date shall be $867,000 and shall not be
decreased.

B. Bonus. Subject to the provisions of the EOIP, the provisions of Paragraph 15
and subparagraphs (iii), (iv) and (v) below, Executive shall be entitled to a
Bonus for each Fiscal Year, as follows:

i. Executive’s Bonus may range from 0% to 185% of the Target Bonus and shall be
based on the Performance Assessment of Executive for the applicable Fiscal Year
evaluated on the basis of the Performance Criteria. Performance Criteria may
include both ABM and individual objectives, may be both qualitative and
quantitative in nature and shall be established and communicated to Executive
within 90 days after the beginning of the Fiscal Year for which they apply. The
Compensation Committee or the CEO Committee (or members of such committees) may
seek the views of members of the Board with respect to whether the Performance
Criteria have been achieved, provided that the Performance Assessment shall be
solely determined by the Compensation Committee. The determination of the Bonus
amount for each Fiscal Year shall be determined by the CEO Committee.

ii. The Performance Criteria may be adjusted by the Compensation Committee,
after consultation with the CEO Committee, in the event of a Significant
Transaction and/or for any unanticipated and material events that are beyond the
control of ABM, including but not limited to acts of god, nature, war or
terrorism, or changes in the rules for financial reporting set forth by the
Financial Accounting Standards Board, the Securities and Exchange Commission,
rules of the New York Stock Exchange and/or for any other reason which the
Compensation Committee determines, in good faith, to be appropriate.

 

- 3 -



--------------------------------------------------------------------------------

iii. ABM shall pay Executive the Bonus for each Fiscal Year as soon as
practicable following completion of the audit of ABM’s financial statements for
such Fiscal Year and within 10 days after determination of the Bonus by the CEO
Committee. Notwithstanding the foregoing, the Bonus shall be paid no later than
March 15th of the year following the end of the calendar year in which the Bonus
is earned. In the event of termination of employment hereunder during the Term,
other than a termination under Paragraph 15A or a termination under Paragraph
15B, ABM shall pay Executive a prorated portion of the Bonus, for the fraction
of the Fiscal Year that has been completed prior to the date of termination,
based on Company’s actual performance of the Performance Criteria in CEO’s
Performance Objectives for the entire Fiscal Year. The prorated portion of the
Bonus shall be paid at such time as bonuses are paid to employees generally, but
in no event later than March 15th of the year following the end of the calendar
year in which the Bonus is no longer subject to a substantial risk of
forfeiture.

iv. Absent bad faith or material error, any conclusions of the Compensation
Committee or the CEO Committee with respect to the Performance Criteria, the
Performance Assessment, or the actual Bonus shall be final and binding upon
Executive and ABM.

v. Except as may otherwise be determined by the CEO Committee in the event of
extraordinary circumstances affecting the financial performance of Company, no
Bonus for any Fiscal Year shall be payable unless Executive achieves the minimum
level of Performance Criteria set by the CEO Committee for the applicable
performance period.

vi. Notwithstanding any other provision of this Agreement, the CEO Committee
may, no later than 90 days after the beginning of any Fiscal Year (but in no
event later than the date required for the Bonus to qualify as performance-based
compensation within the meaning of Section 162(m)), approve and notify Executive
of a modification to the Target Bonus or the Bonus range set forth in
subparagraph (i) above. The CEO Committee’s decision in this regard shall be
deemed final and binding on Executive. In addition, the CEO Committee may grant
a discretionary incentive bonus to Executive at any time in its sole discretion.

C. Equity Plan Participation and Fringe Benefits. Executive shall be entitled to
participate in the 2006 Equity Plan in accordance with its terms. ABM reserves
the right to amend or terminate the 2006 Equity Plan at any time subject to the
terms of the 2006 Equity Plan. In addition, Executive shall receive the then
current fringe benefits generally provided by ABM to its executives. Such
benefits may include but not be limited to the use, if any, of an ABM-leased car
or a car allowance, group health benefits, long-term disability benefits, group
life insurance, sick leave and vacation. Each of these fringe benefits is
subject to the applicable ABM policy at all times. Executive expressly agrees
that should he terminate employment with ABM for the purpose of being
re-employed by an ABM subsidiary or affiliate, he shall “carry-over” any
previously accrued but unused vacation balance to the books of the applicable
subsidiary or affiliate. ABM reserves the right to add, increase, reduce or
eliminate any fringe benefit at any time, but no such benefit or benefits shall
be reduced or eliminated as to Executive unless generally reduced or eliminated
as to senior executives at ABM.

D. Post-Employment Health Insurance Assistance. Subject to Paragraph 16 of this
Agreement, upon Executive’s termination of employment for any reason (other than
for Just Cause) and concluding no later than 10 years after such termination,
ABM shall pay Executive $10,000 per year to assist Executive in purchasing
health insurance for Executive and his spouse. In the event that Executive dies
prior to the expiration of such ten-year period, ABM shall pay Executive’s
surviving spouse $10,000 per year until the first to occur of (i) the death of
Executive’s spouse or (ii) the end of the ten-year period.

8. Payment or Reimbursement of Business Expenses. ABM shall pay directly or
reimburse Executive for reasonable business expenses of ABM incurred by
Executive in connection with ABM business in accordance with the ABM Travel &
Entertainment Policy, as in effect from time to time.

 

- 4 -



--------------------------------------------------------------------------------

9. Business Conduct. Executive shall dedicate his full business time and
attention to the performance of duties hereunder, perform his duties in good
faith and to a professional standard, and fully comply with all laws and
regulations pertaining to the performance of his responsibilities, all ethical
rules, ABM’s Code of Business Conduct and Ethics, reduction, surrender, or
forfeiture pursuant to ABM’s Recoupment Policy, as well as any and all of
policies, procedures and instructions of Company, including but not limited to
the provisions of Section 304 of the Sarbanes-Oxley Act of 2002. Executive
agrees that if he is approached by any person to discuss a possible acquisition
or other transaction that could reasonably result in a change of control of ABM,
Executive will immediately advise ABM’s General Counsel and Chairman of the
Board. In addition, in consideration for ABM entering into this Agreement, for a
period commencing on the Effective Date and ending on the twelve (12) month
anniversary of the termination of Executive’s employment with ABM for any
reason, Executive shall not, without the prior express authorization of the
Board, directly or indirectly, individually or on behalf of any other person or
entity, solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a change
in control of ABM.

10. No Conflict. Executive represents to ABM that Executive is not bound by any
contract with a previous employer or with any other business that might prevent
Executive from entering into this Agreement. Executive further represents that
he is not bound by any other contract or covenant that in any way restricts or
limits Executive’s activities in relation to his employment with ABM that has
not been fully disclosed to ABM prior to the signing of this Agreement.

11. Company Property. ABM shall, from time to time, entrust to the care, custody
and control of Executive certain of Company’s property, such as motor vehicles,
equipment, supplies, passwords and electronic and paper documents. Such
documents may include, but shall not be limited to, customer lists, financial
statements, cost data, price lists, invoices, forms, electronic files and media,
mailing lists, contracts, reports, manuals, personnel files or directories,
correspondence, business cards, copies or notes made from Company documents and
documents compiled or prepared by Executive for Executive’s use in connection
with Company business. Executive specifically acknowledges that all such items,
including passwords and documents, are the property of Company, notwithstanding
their preparation, care, custody, control or possession by Executive at any
time(s) whatsoever.

12. Goodwill & Confidential Information. In connection with Executive’s
employment hereunder:

A. Confidential Information. Executive agrees to utilize and further Company’s
goodwill among its customers, sales prospects and employees, and acknowledges
that Company may disclose to Executive, and Executive may disclose to Company,
Confidential Information (as defined in Exhibit A).

B. Duty of Loyalty. Executive agrees that the Confidential Information and
Company’s goodwill have unique value to Company, are not generally known or
readily available to Company’s competitors, and could only be developed by
others after investing significant time and money. ABM makes the Confidential
Information and Company’s goodwill available to Executive in reliance on
Executive’s agreement to hold the Confidential Information and Company’s
goodwill in trust and confidence. Executive hereby acknowledges that to use this
Confidential Information and Company’s goodwill other than for the benefit of
Company would be a breach of such trust and confidence and a violation of
Executive’s duty of loyalty to Company.

13. Restrictive Covenants. Executive acknowledges and agrees to the provisions
set forth in Exhibit A and its Appendix 1 during his employment and thereafter
as provided.

 

- 5 -



--------------------------------------------------------------------------------

14. At-Will Employment. Executive’s employment is “at will” and, subject to the
terms of this Agreement, may be terminated by the Company or Executive for any
reason at any time, provided that a change in Executive’s position and/or a
reduction in his compensation in violation of Paragraph 7A shall be deemed to be
a termination without Just Cause in accordance with Paragraph 15D. Executive
will not be entitled to receive any payments under this Agreement or any policy
or plan of Company as in effect from time to time that provides for payment of
amounts on termination of employment (other than Accrued Compensation), by
reason of Company electing not to renew this Agreement; provided that subject to
Paragraph 15G, during and following the end of the Term, Executive shall remain
eligible to receive the Retirement Plan Benefits pursuant to the 2006 Equity
Plan Terms and Conditions if no termination benefits are paid pursuant to
Paragraph 15D, as well as any Bonus payable pursuant to Paragraph 7B(iii) and
the benefits under Paragraph 7D.

15. Termination of Employment.

A. Termination for Cause. ABM may terminate Executive’s employment hereunder at
any time during the Term of this Agreement, without notice, subject only to a
good faith determination by a majority of the Board of Just Cause. Upon such
termination, Executive shall not be entitled to any payments under this
Agreement other than the Accrued Compensation.

B. Voluntary Termination by Executive. At any time during the Term of this
Agreement, Executive may terminate employment hereunder by giving ABM 90 days’
prior written notice, and Executive shall not be entitled to any payments under
this Agreement other than Accrued Compensation, those payments provided under
Paragraph 7D and the Retirement Plan Benefits.

C. Total Disability or Death. Employment hereunder shall automatically terminate
upon the Total Disability or death of Executive. ABM shall pay when due to
Executive or, upon death, Executive’s designated beneficiary or estate, as
applicable, (i) the Accrued Compensation, and (ii) a prorated portion of the
Bonus for the fraction of the Fiscal Year that has been completed through the
end of the month in which death or Total Disability occurs, based on Company’s
actual performance of the Performance Criteria specified in CEO’s Performance
Objectives for the entire Fiscal Year. Upon such termination, Executive shall
not be entitled to any other payments under this Agreement other than those
provided under Paragraph 7D and the benefits provided upon death or Disability
pursuant to the 2006 Equity Plan Terms and Conditions.

D. Termination Without Just Cause During the Term. ABM may terminate Executive’s
employment hereunder without Just Cause at any time during the Term of this
Agreement by giving Executive 90 days’ written notice. Upon Executive’s
termination by ABM without Just Cause prior to October 31, 2015, in addition to
any Accrued Compensation, Executive shall only be entitled to receive (i) an
amount equal to two times the sum of Executive’s Base Salary and Target Bonus
payable, which amount shall be paid in equal installments in accordance with
Company’s normal payroll practice over the twenty-four month period following
Executive’s termination of employment, (ii) a prorated portion of the Bonus, for
the fraction of the Fiscal Year that has been completed prior to the date of
termination, based on Company’s actual performance of the Performance Criteria
specified in CEO’s Performance Objectives for the entire Fiscal Year, such
prorated portion to be paid pursuant to Paragraph 7B(iii), and (iii) any other
payments otherwise provided under Paragraph 7D. Notwithstanding the foregoing,
all payments (other than Accrued Compensation) due under this Paragraph 15D (and
any other Paragraphs incorporated herein) shall be subject to Paragraph 16 and
Paragraph 18 of this Agreement, as well as subject to reduction, surrender, or
forfeiture pursuant to the ABM’s Recoupment Policy, as may be in effect from
time to time.

E. Other Obligations. A termination of employment pursuant to Paragraph 15 of
this Agreement will not affect any rights that Executive may have pursuant to
any agreement, policy, plan, program or arrangement of Company providing
employee benefits, which rights will be governed by the terms thereof, including
the 2006 Equity Plan; provided that to the extent that Executive is eligible to
receive payments or benefits by reason of his termination of employment pursuant
to any other severance agreement or employee plan (collectively, “Other
Severance Agreements”), the amounts otherwise receivable under Paragraph 15 will
be reduced by the amounts actually paid and benefits actually provided pursuant
to the Other Severance Agreements, but not below zero, to avoid duplication of
payments so that the total amount payable or value of benefits receivable
hereunder and under the Other Severance Agreements is not any more or less than
the amounts so payable or value so receivable had such benefits been paid in
full under the arrangement that provides the greatest total payments and
benefits.

 

- 6 -



--------------------------------------------------------------------------------

F. Payments and Benefits with Respect to a Change in Control. Notwithstanding
anything to the contrary in this Agreement or otherwise, if Executive’s
employment is terminated during the “Severance Period” (as defined in the
Change-in-Control Agreement entered into between Executive and Company on
December 30, 2008, as amended from time to time) (the “Change-in-Control
Agreement”), Executive shall not be entitled to payments and benefits under
Paragraph 15 of this Agreement (or any Other Severance Agreements, except such
Change-in-Control Agreement) and, alternatively, Executive’s entitlement to
payments and benefits, if any, shall be governed by the terms of such
Change-in-Control Agreement.

G. Payments and Benefits with Respect to Retirement Under the 2006 Equity Plan.
Notwithstanding anything to the contrary in this Agreement or otherwise, if
Executive voluntarily resigns and becomes entitled to the Retirement Plan
Benefits, Executive shall not be entitled to any payments or benefits under
Paragraph 15D of this Agreement, or any Other Severance Agreements, and
alternatively, Executive’s entitlement to payments and benefits, if any, shall
be governed by the 2006 Equity Plan, the 2006 Equity Plan Terms and Conditions,
Section 7D hereof and if applicable, the Change-in-Control Agreement.

H. Actions Upon Termination. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of ABM and of any of its subsidiaries or affiliates, including
without limitation any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), or
any other fiduciary position with Company, upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from such
membership or position, or trustee or fiduciary position, and shall reasonably
cooperate with Company in any process whereby Company designates a new
representative to replace the position vacated by Executive. Executive also
agrees that all property set forth in Paragraph 11 of this Agreement (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment with Company
belongs to Company and shall be promptly returned to Company upon termination of
Executive’s employment.

16. Conditions to Payment and Acceleration; Code Section 409A.

Any and all amounts payable and benefits or additional rights provided pursuant
to Paragraph 15D of this Agreement, other than any Accrued Compensation, shall
only be payable if Executive executes and delivers to ABM a valid release of
claims within 60 days of his termination date, in a form tendered by ABM and
reasonably acceptable to Executive (a “Waiver and Release Agreement”). No
amounts payable or benefits, other than Accrued Compensation, shall be paid
under this Agreement until Executive has executed and delivered his Waiver and
Release Agreement and the period within which Executive may revoke his Waiver
and Release Agreement has expired without revocation. Notwithstanding anything
contained herein to the contrary, Executive shall not be considered to have
terminated employment with ABM for purposes of this Agreement and no payments
shall be due to Executive under this Agreement or any policy or plan of ABM as
in effect from time to time, providing for payment of amounts on termination of
employment, unless Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. Each amount
to be paid or benefit to be provided under this Agreement shall be construed as
a separate identified payment for purposes of Section 409A, and any payments
described in Paragraph 15D of this Agreement that are due within the “short term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following Executive’s
termination of employment (or upon Executive’s death, if earlier). In addition,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, if Executive terminates employment after
October 15th of any year, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this policy on or prior to
December 31st of the year in which the termination of employment occurs shall,
subject to the previous sentence of this Paragraph, instead be paid on the first
business day following January 1st of the year following Executive’s termination
of employment.

 

- 7 -



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment.

18. Remedies & Damages.

A. Breach. The parties agree that compliance with Paragraphs 12 and 13 of this
Agreement and Exhibit A and its Appendix 1 is necessary to protect the business
and goodwill of Company, and that any breach of such Paragraphs, Exhibit or
Appendix will result in irreparable and continuing harm to Company, for which
monetary damages may not provide adequate relief. Accordingly, in the event of
any actual or threatened breach of Paragraphs 12 and 13 of this Agreement or
Exhibit A and its Appendix 1 by Executive, Company and Executive agree that
(i) Company shall be entitled to all appropriate remedies, including but not
limited to temporary restraining orders and injunctions enjoining or restraining
such actual or threatened breach and (ii) Company may cease providing the
consideration provided to Executive under Paragraph 15D of this Agreement
(exclusive of any benefits under Paragraph 7D). Executive hereby consents to the
issuance of an injunction by any court of competent jurisdiction, without the
need for posting any bond.

B. Withholding Authorization. In addition to any remedies set forth in
Section 18A, to the fullest extent permitted under the laws of the State of
Employment, Executive authorizes ABM to withhold from any severance payments
otherwise due to Executive (other than under the Change-in-Control Agreement)
and from any other funds held for Executive’s benefit by Company, any damages or
losses sustained by Company as a result of any material breach or other material
violation of this Agreement by Executive, pending resolution of the underlying
dispute.

19. No Waiver. Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

20. Severability. The provisions of this Agreement are severable. If any
arbitrator (or court as applicable hereunder) rules that any portion of this
Agreement is invalid or unenforceable, the arbitrator’s or court’s ruling shall
not affect the validity and enforceability of other provisions of this
Agreement. It is the intent of the parties that if any provision of this
Agreement is ruled to be overly broad, the arbitrator or court shall interpret
such provision with as much permissible breadth as is allowable under law rather
than consider such provision void.

21. Survival. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Paragraphs 11, 12, 13, 14, 15, 16, and 18
of this Agreement and Exhibit A and its Appendix 1, shall remain in full force
and effect after the termination of this Agreement.

22. Representations. Executive represents and agrees that he has carefully read
and fully understands all of the provisions of this Agreement, that he is
voluntarily entering into this Agreement and has been given an opportunity to
review all aspects of this Agreement with an attorney, if he chooses to do so.

23. Notices.

A. Addresses. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, bonded messenger or overnight express, to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

 

- 8 -



--------------------------------------------------------------------------------

  Executive: Henrik C. Slipsager, at his most recent address on file with ABM.

 

  ABM:   ABM Industries Incorporated

551 Fifth Avenue

New York, NY 10176

Attention: Board of Directors

 

  Copy:   ABM Industries Incorporated

551 Fifth Avenue

New York, NY 10176

Attention: General Counsel

B. Receipt. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in a manner specified above.

24. Entire Agreement. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and ABM. For the avoidance of doubt, Exhibit A
and its Appendix 1 shall be deemed to be a part of this Agreement, and all
references to this Agreement (including, without limitation, through the use of
hereto, herein, hereof, etc.) shall be deemed to also refer to Exhibit A and its
Appendix 1.

A. No External Evidence. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.

B. Supersedes Other Agreements. It is specifically understood and accepted that
this Agreement supersedes all oral and written employment agreements between
Executive and ABM prior to the date of this Agreement other than the
Change-in-Control Agreement, as well as all conflicting provisions of Company’s
Human Resources Manual, including but not limited to the termination, discipline
and discharge provisions contained therein. Notwithstanding the foregoing,
Executive’s confidentiality and other restrictive covenant obligations, as set
forth in this Agreement, are in addition to, and not in limitation or
substitution of, Executive’s similar or related obligations under Company policy
or applicable law.

C. Amendments. This Agreement may not be amended except in a writing approved by
the Board and signed by Executive and the Chair of the Compensation Committee.

[Remainder of this page is intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Chair of the Compensation Committee have
executed this Agreement on the respective dates set forth below.

 

Executive: Henrik C. Slipsager Signature: /s/ Henrik C. Slipsager Date: July 16,
2013 ABM: ABM Industries Incorporated Signature: /s/ Linda Chavez Title: Chair
of the Compensation Committee Date: July 16, 2013

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

 

1. RESTRICTIVE COVENANTS. In consideration of the compensation, contract term,
potential severance benefits, continued employment provided by Company, as well
as the access Company will provide Executive to its Confidential Information,
and current and prospective customers, all as necessary for the performance of
Executive’s duties hereunder, Executive hereby agrees to the following during
Executive’s employment and thereafter as provided:

1.1 CONFIDENTIAL INFORMATION DEFINED. For purposes of this Agreement,
“Confidential Information” includes but is not limited to: (i) Company and its
affiliated entities’ trade secrets, know-how, ideas, applications, systems,
processes and other confidential information which is not generally known to
and/or readily ascertainable through proper means by the general public;
(ii) plans for business development, marketing, business plans and strategies,
budgets and financial statements of any kind, costs and suppliers, including but
not limited to methods, policies, procedures, practices, devices and other means
used by Company and its affiliates in the operation of its business, pricing
plans and strategies, as well as information about Company and affiliated entity
pricing structures and fees, unpublished financial information, contract
provisions, training materials, profit margins and bid information;
(iii) information regarding the skills, abilities, performance and compensation
of other employees of Company or its affiliates, or of the employees of any
company that contracts to provide services to Company or its affiliates;
(iv) information of third parties to which Executive had access by virtue of
Executive’s employment, including, but not limited to information on customers,
prospective customers, and/or vendors, including current or prospective
customers’ names, contact information, organizational structure(s), and their
representatives responsible for considering the entry or entering into
agreements for those services, and/or products provided by Company and its
affiliates; customer leads or referrals; customer preferences, needs, and
requirements (including but not limited to customer likes and dislikes, as well
as supply and staffing requirements) and the manner in which they have been met
by Company or its affiliates; customer billing procedures, credit limits and
payment practices; and customer information with respect to contract and
relationship terms and conditions, pricing, costs, profits, sales, markets,
plans for future business and other development; purchasing techniques; supplier
lists; (v) information contained in Company’s LCMS database, JDE , LMS or
similar systems; and (vi) any and all information related to past, current or
future acquisitions between Company or Company-affiliated entities, including
but not limited to information used or relied upon for said acquisition.

 

- 11 -



--------------------------------------------------------------------------------

1.2 NON-DISCLOSURE. Company and Executive acknowledge and agree that Company has
invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of the Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its affiliates or by virtue of Executive’s employment.
This Confidential Information has unique value to Company and its affiliates, is
not generally known or readily available by proper means to their competitors or
the general public, and could only be developed by others after investing
significant effort, time, and expense. Executive understands that Company or its
affiliates would not make such Confidential Information available to Executive
unless Company was assured that all such Confidential Information will be held
in trust and confidence in accordance with this Agreement and applicable law.
Executive hereby acknowledges and agrees to use this Confidential Information
solely for the benefit of Company and its affiliated entities.

1.3 NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with Company, Executive will come into contact with
officers, directors, employees, and/or independent contractors of Company and
affiliated-entities, develop relationships with and acquire information
regarding their knowledge, skills, abilities, salaries, commissions, benefits,
and/or other matters that are not generally known to the public. Executive
further acknowledges and agrees that hiring, recruiting, soliciting, or inducing
the termination of such individuals will cause increased expenses and a loss of
business. Accordingly, Executive agrees that while employed by Company and for a
period of twelve (12) months following the termination of Executive’s employment
(whether termination is voluntary or involuntary), Executive will not directly
or indirectly solicit, hire, recruit or otherwise encourage, assist in or
arrange for any officer, director, employee, and/or independent contractor to
terminate his/her service relationship with Company or any other
Company-affiliated entity, except in the proper performance of this Agreement.
The prohibitions set forth in this Paragraph 1.3 shall include but not be
limited to: (i) identifying to other companies or their agents, recruiting or
staffing firms, or other third parties Company officers, directors, employees,
or independent contractors who have specialized knowledge concerning Company’s
business, operations, processes, methods, or other confidential affairs or who
have contacts, experience, or relationships with particular customers;
(ii) disclosing or commenting to other companies or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics of any person still
engaged by Company or any other Company-affiliated entity; and (iii) providing
such information to prospective companies or their agents, recruiting or
staffing firms, or other third parties preceding possible engagement.

 

- 12 -



--------------------------------------------------------------------------------

1.4 NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that
Company and its affiliates have identified, solicited, and developed their
customers and developed customer relationships as the result of their investment
of significant time, effort, and expense and that Company has a legitimate
business interest in protecting these relationships. Executive further
acknowledges that Executive would not have been privy to these relationships
were it not for Executive’s employment by Company. Executive further
acknowledges and agrees that the loss of such customers and clients would damage
Company and potentially cause Company great and irreparable harm. Consequently,
Executive covenants and agrees that during, and for twelve (12) months following
the termination of, Executive’s employment with Company (whether such
termination is voluntary or involuntary), Executive shall not, directly or
indirectly, for the benefit of any person or entity other than Company, attempt
to seek, seek, attempt to solicit, solicit, or accept work from any customer,
client or active customer prospect: (i) with whom Executive developed a
relationship while employed by Company or otherwise obtained Confidential
Information about for the purpose of diverting business from Company or an
affiliated entity; and (ii) that is located in a state or foreign country in
which: (a) Executive performed work, services, or engaged in business activity
on behalf of Company within the 12-month period preceding the effective date of
Executive’s termination of employment; and/or (b) where Company has business
operations and Executive was provided Confidential Information regarding
Company’s business activities in those territories within the 12-month period
preceding the effective date of Executive’s termination of employment.

1.5 POST EMPLOYMENT COMPETITION. Executive agrees that, while employed by
Company and for a period of twelve (12) months following Executive’s termination
of employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that engages in a Competing Business (as defined below) in a
Restricted Territory (as defined below). For purposes of this Agreement,
“Competing Business” means the provision of any goods, products, or services
that are the same or substantially similar to those provided by Company, or any
Company-affiliated entity with respect to which Executive had Confidential
Information, in the 12 month period preceding the effective date of Executive’s
termination of employment. Executive acknowledges that Company and its
affiliates are engaged in business in various states throughout the U.S. and
various international locations. Accordingly, and in view of the nature of
Executive’s nationwide position and responsibilities, “Restricted Territory” as
used herein means each state and each foreign country: (i) in which Executive
performed work, services, or engaged in business activity on behalf of Company
within the 12-month period preceding the effective date of Executive’s
termination of employment; and/or (ii) where Company has business operations and
Executive was provided Confidential Information regarding Company’s business
activities in those territories within the 12-month period preceding the
effective date of Executive’s termination of employment. The restrictions in
this Paragraph 1.5 shall only apply if, within the 12 month period prior to the
effective date of Executive’s termination, Executive was employed by Company to
perform sales, marketing, and/or operational activities, or was directly
involved in corporate development and strategy (i.e., mergers, acquisitions,
divestitures and/or other corporate strategic initiatives) for Company or its
affiliates.

 

- 13 -



--------------------------------------------------------------------------------

1.6 NON-DISPARAGEMENT. Following the termination of Executive’s employment for
any reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past or
present officers, directors, employees, agents or other service providers.

1.7 CREATIONS. The terms and conditions set forth in Appendix 1 attached hereto
are hereby incorporated by reference as though fully set forth herein.

1.8 CONFIDENTIAL INFORMATION OF OTHERS. Executive will not use, disclose to
Company or induce Company to use any legally protected confidential, proprietary
or trade secret information or material belonging to others which comes into
Executive’s knowledge or possession at any time, nor will Executive use any such
legally protected information or material in the course of Executive’s
employment with Company. Executive has no other agreements or relationships with
or commitments to any other person or entity that conflicts with Executive’s
obligations to Company as an employee of Company or under this Agreement, and
Executive represents that Executive’s employment will not require Executive to
violate any legal obligations to any third-party. In the event Executive
believes that Executive’s work at Company would make it difficult for Executive
not to disclose to Company any legally protected confidential, proprietary or
trade secret information or materials belonging to others, Executive will
immediately inform the CEO Committee. Executive has not entered into, and
Executive agrees Executive will not enter into, any oral or written agreement in
conflict with this Agreement.

1.9 COOPERATION WITH LEGAL MATTERS. During Executive’s employment with Company
and thereafter, Executive shall cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not
limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of a Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against Company or a
Company-affiliated entity, unless required by law. In performing the tasks
outlined in this Paragraph 1.9, Executive shall be bound by the covenants of
good faith and veracity set forth in ABM’s Code of Business Conduct and Ethics
and by all legal obligations. Nothing herein is intended to prevent Executive
from complying in good faith with any subpoena or other affirmative legal
obligation. Executive agrees to notify Company immediately in the event there is
a request for information or inquiry pertaining to Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with
Company. In performing responsibilities under this Paragraph at the request or
for the benefit of Company, Executive shall be compensated for Executive’s time
at an hourly rate of $400 per hour. However, during any period in which
Executive is an employee of Company or is receiving payments pursuant to
Paragraph 15 of this Agreement or pursuant to the terms of any Other Severance
Agreement, Executive shall not be so compensated.

 

- 14 -



--------------------------------------------------------------------------------

1.10 REMEDIES AND DAMAGES. The parties agree that compliance with Paragraphs 1.1
– 1.9 of this Exhibit A and Appendix 1 is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of such Paragraphs will result in irreparable and continuing
harm to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive herein, Company and Executive agree that Company shall
be entitled to all appropriate remedies, including but not limited to temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach. Executive hereby consents to the issuance thereof forthwith
by any court of competent jurisdiction without the need for posting any bond.

1.11 LIMITATIONS. Nothing in this Agreement shall be binding upon the parties to
the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices; provided, however, that
to the extent that any provision in this Agreement could be modified to render
it enforceable under applicable law, it shall be deemed so modified and enforced
to the fullest extent allowed by law.

 

- 15 -



--------------------------------------------------------------------------------

APPENDIX 1

 

A. ASSIGNMENT. Executive hereby assigns, and agrees to assign, to Company,
without additional compensation, Executive’s entire right, title and interest in
and to (a) all Creations (as defined below), and (b) all benefits, privileges,
causes of action and remedies relating to the Creations, whether before or
hereafter accrued (including, without limitation, the exclusive rights to apply
for and maintain all such registrations, renewals and/or extensions; to sue for
all past, present or future infringements or other violations of any rights in
the Creation; and to settle and retain proceeds from any such actions). As used
herein, the term “Creations” includes, but is not limited to, creations,
inventions, works of authorship, ideas, processes, technology, formulas,
software programs, writings, designs, discoveries, modifications and
improvements, whether or not patentable or reduced to practice and whether or
not copyrightable, that relate in any manner to the actual or demonstrably
anticipated business or research and development of Company or its affiliates,
and that are made, conceived or developed by Executive (either alone or jointly
with others), or result from or are suggested by any work performed by Executive
(either alone or jointly with others) for or on behalf of Company or its
affiliates: (i) during the period of Executive’s employment with Company,
whether or not made, conceived or developed during regular business hours; or
(ii) after termination of Executive’s employment if based on Confidential
Information. Executive agrees that all such Creations are the sole property of
Company or any other entity designated by it, and, to the maximum extent
permitted by applicable law, any copyrightable Creation will be deemed a work
made for hire.

 

B. DISCLOSURE. Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at Company, and to hold in confidence for the sole right,
benefit and use of Company, any and all Creations made, conceived or developed
by Executive (either alone or jointly with others) during Executive’s employment
with Company, or within twelve (12) months after the termination of Executive’s
employment if based on Confidential Information. Such disclosure will be
received and held in confidence by Company. In addition, Executive agrees to
keep and maintain adequate and current written records on the development of all
Creations made, conceived or developed by Executive (either alone or jointly
with others) during Executive’s period of employment or during the twelve
(12) month period following termination of Executive’s employment, which records
will be available to and remain the sole property of Company at all times.

 

- 16 -



--------------------------------------------------------------------------------

C. ASSIST WITH REGISTRATION. Executive agrees that Executive will, at Company’s
request, promptly execute a written assignment of title for any Creation
required to be assigned by Paragraph A of this Appendix 1. Executive further
agrees to perform, during and after Executive’s employment, all acts deemed
necessary or desirable by Company to assist it (at its expense) in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Creation assigned to Company pursuant to Paragraph A of this Appendix 1.
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in legal proceedings. Should Company be unable to
secure Executive’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Creation, whether due to Executive’s mental or physical incapacity or any
other cause, Executive hereby irrevocably designates and appoints Company and
each of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to undertake such acts in Executive’s name as if executed and
delivered by Executive, and Executive waives and quitclaims to Company any and
all claims of any nature whatsoever that Executive may not have or may later
have for infringement of any intellectual property rights in the Creations.
Company will compensate Executive at an hourly rate of $400 per hour for time
actually spent by Executive at Company’s request on such assistance at any time
following termination of Executive’s employment with Company.

 

- 17 -